Citation Nr: 0202533	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  01-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to an increased (compensable) disability 
rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  The veteran was a prisoner of war (POW) of the German 
armed forces for a day in April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified at a hearing in 
July 2001 before the undersigned Board member sitting at the 
RO in Montgomery, Alabama. 


FINDINGS OF FACT

1.  By an April 1994 rating decision, the veteran's 
application to reopen a previously denied claim of service 
connection for a back disability was denied by the RO.  The 
veteran did not appeal.

2.  Evidence received since the April 1994 denial, which was 
not previously before the RO, bears directly and 
substantially upon the veteran's claim of service connection 
for a back disability, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the underlying claim.

3.  The veteran's currently diagnosed back disability likely 
began when he was on active military duty.

4.  The veteran's service-connected pes planus is productive 
of moderate symptoms, with pain on manipulation and use of 
the feet.


CONCLUSIONS OF LAW

1.  An April 1994 denial of the veteran's application to 
reopen a claim of service connection for a back disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1993).

2.  New and material evidence has been received to reopen the 
previously denied claim of service connection for a back 
disability.  38 U.S.C.A. §§ 1110, 5108 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.156(a) (2001).

3.  Entitlement to service connection for a back disability, 
namely degenerative changes and spondylosis of the lumbar 
spine with a compression deformity at L2, is warranted.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  The schedular criteria for a 10 percent disability rating 
for service-connected bilateral pes planus have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material evidence for a Back Disability

The record shows that, by a February 1946 rating decision, the 
RO denied the veteran's initial claim of service connection 
for a back disability.  The veteran was advised of the RO's 
decision by a February l946 letter.  He did not appeal.  
Because the veteran did not appeal, that decision is final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

In April 1994 the RO entered a rating decision that denied the 
veteran's application to reopen his claim of service 
connection.  The veteran was advised of the RO's decision by 
an April l994 letter.  He did not appeal.  Because the veteran 
did not appeal, that decision is also final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  The 
Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity." Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001). 

The Board has reviewed the evidence of record in conjunction 
with 38 C.F.R. § 3.156(a), and finds that new and material 
evidence has been received sufficient to reopen the 
previously denied claim.  The relevant evidence available to 
the RO at the time of the April 1994 denial included the 
following:  the veteran's service medical records (SMRs), 
which include a discharge examination showing that the 
veteran complained of low back pain; an August 1982 private 
radiology report showing that the veteran suffered from 
moderate hypertrophic arthritic changes of the lumbar spine 
with mild to moderate osteoporosis and a compression fracture 
at L2; and a December 1987 VA radiology report revealing a 
moderate compression deformity of the L2 body associated with 
spondylosis throughout the lumbar spine.  

The relevant evidence received after the April 1994 denial 
consists of the following:  an October 1999 spine examination 
report, which shows that the veteran has degenerative joint 
disease, severe spondylosis, severe wedge compression at L2, 
chronic recurrent low back pain, and mechanical myofascial 
pain syndrome; a June 2000 private radiology report showing 
several deformities of the thoracic and lumbar spine; a July 
2000 letter from a private physician, B. P. Katz, M.D., which 
states that it is reasonable to presume that the veteran's 
spinal ailments are in some measure related to injuries 
sustained in service; and a transcript of the veteran's 
hearing testimony that was provided in July 2001.  

The Board finds that the newly received evidence tends to 
support the veteran's claim in a manner that was not shown in 
April 1994.  Specifically, the new medical records include a 
medical opinion supporting the veteran's claim that his 
current low back disability is related to service.  
Additionally, in his July 2001 hearing testimony, the veteran 
provided additional details regarding an in-service injury.  
These additional facts are not cumulative and shed greater 
light on what happened to the veteran during service and 
since.  Consequently, the Board finds that the evidence 
received since the April 1994 denial is so significant that 
it must be considered to fairly decide the underlying claim 
of service connection.  The claim of service connection for a 
back disability is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Service Connection for a Back Disability

Turning to the underlying question of whether service 
connection for a back disability is warranted, the Board 
observes that applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after military service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

After review of the evidence of record in conjunction with 
the applicable laws and regulations, the Board finds that 
there is sufficient evidence to award the veteran service 
connection for a back disability.  In so finding, the Board 
first takes note of the SMRs, which show that the veteran 
complained of low back pain during service.  The veteran's 
service personnel records bolster the credibility of the 
veteran's written statements and hearing testimony concerning 
his claim that he injured his back in service.  They reveal 
that the veteran participated in 5 battles and campaigns 
during World War II (Normandy, Northern France, Ardennes, 
Rhineland, and Central Europe), was awarded European-African-
Middle Eastern services Medal with 1 Silver Star, and was a 
Prisoner of War (POW) of German armed forces for a day near 
the end of the war.  

The Board points out that 38 U.S.C.A. § 1154(b) (West 1991) 
states, in pertinent part, that in any case where a veteran 
is engaged in combat during active service, lay or other 
evidence of service incurrence of a combat related disease or 
injury will be considered sufficient proof of service 
connection if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.  

In this case, the veteran first applied for service 
connection for a back disability in February 1946, just a few 
months after leaving service.  Although the record does not 
include any post-service medical evidence of a back 
disability until August 1982, the Board finds it significant 
that the August 1982 radiology report demonstrates that the 
veteran already had major ailments afflicting his spine, 
including arthritis, osteoporosis, and the residuals of a 
compression fracture.  Subsequently prepared medical records 
show that his disability has been steadily worsening.  
Perhaps most significant is Dr. Katz's July 2000 letter, 
which recites the various disease processes affecting the 
spine and opines that: 

While Ms. [sic] [redacted] is 83 years old and a 
certain amount of wear and tear can be expected 
with aging, it is conceivable that much of this 
degeneration as well as the compression fracture 
may result from the old injuries which may possibly 
have been sustained while on active duty.  I have 
no way to prove this, but given his description of 
activities during the war I think it is reasonable 
to presume that there is a proportion of his 
degeneration and pain which is secondary to his 
time in the U.S. Military Service.  

Considering that there is no medical evidence of record 
contradicting Dr. Katz's opinion, or disputing the 
credibility of the veteran's statements regarding the 
occurrence and continuation of disability, the Board 
concludes that the evidence supports an award of service 
connection for degenerative changes and spondylosis of the 
lumbar spine with a compression deformity at L2.  

Increased Disability Rating for Pes Planus

The veteran contends that his service-connected pes planus 
has worsened and is greater than the assigned disability 
rating reflects.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2001).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Nevertheless, where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

By a February 1946 rating decision, the RO initially granted 
service connection for bilateral pes planus and assigned an 
initial noncompensable rating, effective from November 21, 
1945.  This disability rating has remained in effect ever 
since.

The relevant post-service medical evidence consists of a 
December 1999 VA examination report that recounts the 
veteran's complaints of pain in the feet, particularly when 
he is standing for more than 10 or 15 minutes.  The veteran 
related that he sometimes used shoe inserts.  Physical 
examination revealed that pes planus and plantar fasciitis 
were evident and accompanied by pain, but there was no edema.  
Sensory motor findings were normal, no corns or calluses were 
found, the ankles were well aligned, range of motion of the 
ankles was within normal limits, and there was no hallux 
valgus or hammertoe deformity.  The diagnosis included 
"[b]ilateral feet chronic recurrent plantar fasciitis and 
Grade I pes planus.  Functional impairment in the range of 
moderate to moderately significant."

The veteran's service-connected pes planus is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  This regulation 
provides for a noncompensable disability when pes planus is 
mild, symptoms relieved by built-up shoe or arch support.  A 
10 percent disability rating is warranted for bilateral or 
unilateral pes planus if there are moderate symptoms, weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet.  A 30 percent disability rating is for assignment if 
there are severe symptoms, objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, bilaterally.  A 20 percent rating 
is assignable for such problems on one foot.  Diagnostic Code 
5276.  

Upon review of the evidence of record, the applicable 
schedular criteria, and with resolution of reasonable doubt 
in the veteran's favor, the Board finds that the assignment 
of a 10 percent disability rating for service-connected 
bilateral pes planus is warranted.  This conclusion is based 
on the apparent medical finding in December 1999 that the 
veteran's pes planus resulted in at least some foot pain that 
is distinct from any foot pain caused by non-service-
connected plantar fasciitis.  Since pain on manipulation and 
use warrants a 10 percent rating, the evidence confirming 
that the veteran indeed experiences such problems, including 
his contentions, tends to demonstrate that his symptoms are 
best described by the criteria for the 10 percent rating.  
Although it is not entirely clear whether the pain is due to 
non-service-connected plantar fasciitis, or service-connected 
pes planus, or both, the Board finds that a 10 percent 
disability rating is warranted upon resolution of reasonable 
doubt in the veteran's favor.  38 C.F.R. § 4.3 (2001).  

The Board finds, however, that the assignment of a higher 
rating of 30 percent is not warranted because there is no 
medical indication that the veteran has marked deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use, or characteristic callosities.  

Veterans Claims Assistance Act of 2000

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
appellant and his representative of the information and 
evidence necessary to substantiate the claims addressed 
above, and have therefore satisfied the notification 
requirements.  As for the claim for an increased rating, an 
examination was conducted that made findings necessary to 
apply the pertinent rating criteria.  The Board therefore 
finds that the record as it stands is adequate to allow for 
review of the claim and that no further action is necessary 
to meet the requirements of the VCAA.  As for the claim to 
reopen and the analysis of the underlying claim of service 
connection, it should be pointed out that the benefit sought 
by the veteran was granted.  Consequently, further 
development to fulfill the duty to notify or duty to assist 
is not necessary.  It may therefore be said that, under the 
circumstances of this case, further action to address the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).


ORDER

Service connection for a low back disability, namely 
degenerative changes and spondylosis of the lumbar spine with 
a compression deformity at L2, is granted.

A 10 percent disability rating for service-connected pes 
planus is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

